
	

115 HR 5176 : Preventing Overdoses While in Emergency Rooms Act of 2018
U.S. House of Representatives
2018-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 5176
		IN THE SENATE OF THE UNITED STATES
		June 13, 2018Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACT
		To require the Secretary of Health and Human Services to provide coordinated care to patients who
			 have experienced a non-fatal overdose after emergency room discharge, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Preventing Overdoses While in Emergency Rooms Act of 2018. 2.Program to support emergency room discharge and care coordination for drug overdose patients (a)In generalThe Secretary of Health and Human Services shall establish a program (in this Act referred to as the Program) to develop protocols for discharging patients who have presented with a drug overdose and enhance the integration and coordination of care and treatment options for individuals with substance use disorder after discharge.
			(b)Grant establishment and participation
 (1)In generalIn carrying out the Program, the Secretary shall award grants on a competitive basis to not more than 20 eligible entities described in paragraph (2).
				(2)Eligibility
 (A)In generalTo be eligible for a grant under this subsection, an entity shall be— (i)a health care site described in subparagraph (B); or
 (ii)a health care site coordinator described in subparagraph (C). (B)Health care sitesTo be eligible for a grant under this section, a health care site shall—
 (i)submit an application to the Secretary at such time, in such manner, and containing such information as specified by the Secretary;
 (ii)have an emergency department; (iii) (I)have a licensed health care professional onsite who has a waiver under section 303(g) of the Controlled Substances Act (21 U.S.C. 823(g)) to dispense or prescribe covered drugs; or
 (II)have a demonstrable plan to hire a sufficient number of full-time licensed health care professionals who have waivers described in subclause (I) to administer such treatment onsite;
 (iv)have in place an agreement with a sufficient number and range of entities certified under applicable State and Federal law, such as pursuant to registration or a waiver under section 303(g) of the Controlled Substances Act (21 U.S.C. 823(g)) or certification as described in section 8.2 of title 42 of the Code of Federal Regulations, to provide treatment for substance use disorder such that the entity or the resulting network of entities with an agreement with the hospital cumulatively are capable of providing all evidence-based services for the treatment of substance use disorder, as medically appropriate for the individual involved, including—
 (I)medication-assisted treatment; (II)withdrawal and detoxification services that include patient evaluation, stabilization, and readiness for and entry into treatment; and
 (III)counseling; (v)deploy onsite peer recovery specialists to help connect patients with treatment and recovery support services; and
 (vi)include the provision of overdose reversal medication in discharge protocols for opioid overdose patients.
 (C)Health care site coordinatorsTo be eligible for a grant under this section, a health care site coordinator shall— (i)be an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 (and exempt from tax under section 501(a) of such Code) or a State, local, or Tribal government;
 (ii)submit an application to the Secretary at such time, in such manner, and containing such information as specified by the Secretary; and
 (iii)have an agreement with multiple eligible health care sites described in subparagraph (B). (3)PreferenceIn awarding grants under this section, the Secretary may give preference to eligible entities described in paragraph (2) that meet either or both of the following criteria:
 (A)The eligible health care site is, or the eligible health care site coordinator has an agreement described in paragraph (2)(C)(iii) with a site that is, a critical access hospital (as defined in section 1861(mm)(1) of the Social Security Act (42 U.S.C. 1395x(mm)(1))), a low-volume hospital (as defined in section 1886(d)(12)(C)(i) of such Act (42 U.S.C. 1395ww(d)(12)(C)(i))), or a sole community hospital (as defined in section 1886(d)(5)(D)(iii) of such Act (42 U.S.C. 1395ww(d)(5)(D)(iii))).
 (B)The eligible health care site or the eligible health care site coordinator is located in a geographic area with a drug overdose rate that is higher than the national rate, or in a geographic area with a rate of emergency department visits for overdoses that is higher than the national rate, as determined by the Secretary based on the most recent data from the Centers for Disease Control and Prevention.
 (4)Medication-assisted treatment definedFor purposes of this section, the term medication-assisted treatment means the use of a drug approved under section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355) or a biological product licensed under section 351 of the Public Health Service Act (42 U.S.C. 262), in combination with behavioral health services, to provide an individualized approach to the treatment of substance use disorders, including opioid use disorders.
 (c)Period of grantA grant awarded to an eligible entity under this section shall be for a period of at least 2 years. (d)Grant uses (1)Required usesA grant awarded under this section to an eligible entity shall be used for both of the following purposes:
 (A)To establish policies and procedures that address the provision of overdose reversal medication, prescription and dispensing of medication-assisted treatment to an emergency department patient who has had a non-fatal overdose or who is at risk of a drug overdose, and the subsequent referral to evidence-based treatment upon discharge for patients who have experienced a non-fatal drug overdose or who are at risk of a drug overdose.
 (B)To develop best practices for treating non-fatal drug overdoses, including with respect to care coordination and integrated care models for long term treatment and recovery options for individuals who have experienced a non-fatal drug overdose.
 (2)Additional permissible usesA grant awarded under this section to an eligible entity may be used for any of the following purposes:
 (A)To hire emergency department peer recovery specialists; counselors; therapists; social workers; or other licensed medical professionals specializing in the treatment of substance use disorder.
 (B)To establish integrated models of care for individuals who have experienced a non-fatal drug overdose which may include patient assessment, follow up, and transportation to treatment facilities.
 (C)To provide for options for increasing the availability and access of medication-assisted treatment and other evidence-based treatment for individuals with substance use disorders.
 (D)To offer consultation with and referral to other supportive services that help in treatment and recovery.
					(e)Reporting requirements
 (1)Reports by granteesEach eligible entity awarded a grant under this section shall submit to the Secretary an annual report for each year for which the entity has received such grant that includes information on—
 (A)the number of individuals treated at the site (or, in the case of an eligible health care site coordinator, at sites covered by the agreement referred to in subsection (b)(2)(C)(iii)) for non-fatal overdoses in the emergency department;
 (B)the number of individuals administered each medication-assisted treatment at such site or sites in the emergency department;
 (C)the number of individuals referred by such site or sites to other treatment facilities after a non-fatal overdose, the types of such other facilities, and the number of such individuals admitted to such other facilities pursuant to such referrals;
 (D)the frequency and number of patient readmissions for non-fatal overdoses and substance use disorder;
 (E)for what the grant funding was used; and (F)the effectiveness of, and any other relevant additional data regarding, having an onsite health care professional to administer and begin medication-assisted treatment for substance use disorders.
 (2)Report by SecretaryNot less than 1 year after the conclusion of the Program, the Secretary shall submit to Congress a report that includes—
 (A)findings of the Program; (B)overall patient outcomes under the Program, such as with respect to hospital readmission;
 (C)what percentage of patients treated by a site funded through a grant under this section were readmitted to a hospital for non-fatal or fatal overdose;
 (D)an evaluation determining the effectiveness of having a practitioner onsite to administer and begin medication-assisted treatment for substance use disorder; and
 (E)a compilation of voluntary guidelines and best practices from the reports submitted under paragraph (1).
 (f)Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $50,000,000 for the period of fiscal years 2019 through 2023.
			
	Passed the House of Representatives June 12, 2018.Karen L. Haas,Clerk
